Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GERMANY 102019128930.0, filed on October 25, 2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 4 – 8, 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kerber et al (US 2013/0075861 A1) (herein after Kerber) further in view of Bonart et al (US 9,698,107 B2) (herein after Bonart).

	Regarding Claim 1, Kerber teaches, a circuit (Fig. 6: structure 1014), comprising: a transformer (Fig. 6: upper coil 610U, lower coil 610L) that includes: a first coil (Fig. 6: lower coil 610L) that is arranged on a substrate (Fig. 6: substrate 210), a second coil (Fig. 6: upper coil 610U) that is arranged on the substrate above the first coil a dielectric (Fig. 6: dielectric layer DF) between the first coil and the second coil; a guard ring (Fig. 6: first guard ring GR1) around the transformer; —.
	Kerber fails to teach, and a diagnostic circuit that is configured so as to ground the guard ring to a ground potential in a normal operating mode and to tap off a measurement voltage or a measurement current at a measurement impedance element between the guard ring and the ground potential in a diagnostic operating mode in order to detect a leakage current.
In analogous art, Bonart teaches, and a diagnostic circuit (Fig. 4A: detection circuitry 405) that is configured so as to ground the guard ring (Fig. 4A: electrically conductive path 401) to a ground potential (Fig. 4A. Col. 10. Ln. 2 - 3: leakage current can be detected; Examiner interpretation: the leakage current flows to a ground across oxide 404) in a normal operating mode (Fig. 4A. Col. 10. Ln. 57: corrupt or disturb the function of the semiconductor device during normal operation) and to tap off a measurement voltage (Fig. 4A: leakage current; Examiner interpretation: the leakage current is inherently due to a voltage potential) or a measurement current (Fig. 4A: leakage current) at a measurement impedance element (Fig. 4A: electrically conductive path 403, across an oxide 404) between the guard ring and the ground potential in a diagnostic operating mode (Fig. 4A: high voltage test) in order to detect a leakage current. (Fig. 4A: leakage current.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber by coupling the guard ring taught by Kerber with the guard ring taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 4, Kerber in view of Bonart teaches the limitations of claim 1, which this claim depends on.
	Bonart further teaches, the circuit of claim 1, wherein the measurement impedance element comprises a resistor and/or a capacitor. (Fig. 4B: conductive path 403 forms a resistance R, while the oxide 404 forms a capacitance C.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by replacing the impedance element taught by Kerber in view of Bonart with the impedance element taught by Bonart to achieve the predictable result of detecting a leakage current in advance before a normal device operation. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 5, Kerber in view of Bonart teaches the limitations of claim 1, which this claim depends on.
 	Bonart further teaches, the circuit of claim 1, further comprising an evaluation circuit (Fig. 4A: detection circuitry 405) for detecting the leakage current based on the measurement voltage (Fig. 4A: leakage current; Examiner interpretation: the leakage current is inherently due to a voltage potential) or the measurement current. (Fig. 4A: leakage current)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by combining the diagnostic circuit taught by Kerber in view of Bonart with the evaluation circuit taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 6, Kerber in view of Bonart teaches the limitations of claim 1, which this claim depends on.
	Kerber further teaches, the circuit of claim 1, wherein the first coil comprises a first differential coil pair (Fig. 7A: first spiral coil 612A and a second spiral coil 612B) and the second coil comprises a second differential coil pair. (Fig. 7A: first spiral coil 612A and a second spiral coil 612B)

	Regarding Claim 7, Kerber in view of Bonart teaches the limitations of claim 1, which this claim depends on.
	Kerber further teaches, the circuit of claim 1, wherein the circuit is configured so as to transmit signals via the transformer in the normal operating mode. (Fig. 6, ¶ 0026: conductive lead 310 may provide electrical communication with the outside world.)

	Regarding Claim 8, Kerber teaches, a method for detecting a leakage current (Fig. 6, ¶ 0014: details and embodiments in which the invention may be practiced) in a circuit (Fig. 6: structure 1014) that includes a transformer (Fig. 6: upper coil 610U, lower coil 610L) and a guard ring (Fig. 6: first guard ring GR1) around the transformer, wherein the transformer comprises: a first coil (Fig. 6: upper coil 610U) that is arranged on a substrate (Fig. 6: substrate 210), a second coil that (Fig. 6: lower coil 610U) is arranged on the substrate above the first coil a dielectric between the first coil and the second coil, —.
	Kerber fails to teach, — wherein the method comprises: in a normal operating mode, grounding the guard ring to a ground potential, and in a diagnostic operating mode, tapping off a measurement voltage or a measurement current at a measurement impedance element between the guard ring and the ground potential in order to detect the leakage current.
	In analogous art, Bonart teaches, — wherein the method comprises: in a normal operating mode (Fig. 4A. Col. 10. Ln. 57: corrupt or disturb the function of the semiconductor device during normal operation), grounding the guard ring (Fig. 4A: electrically conductive path 401) to a ground potential (Fig. 4A. Col. 10. Ln. 2 - 3: leakage current can be detected; Examiner interpretation: the leakage current flows to a ground across oxide 404), and in a diagnostic operating mode (Fig. 4A: high voltage test ; Examiner interpretation: the high voltage test is performed by Fig. 4A: detection circuitry 405), tapping off a measurement voltage (Fig. 4A: leakage current; Examiner interpretation: the leakage current is inherently due to a voltage potential) or a measurement current (Fig. 4A: leakage current) at a measurement impedance element (Fig. 4A: electrically conductive path 403, across an oxide 404) between the guard ring and the ground potential in order to detect the leakage current. (Fig. 4A: leakage current.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber by coupling the guard ring taught by Kerber with the guard ring taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 10, Kerber in view of Bonart teaches the limitations of claim 8, which this claim depends on.
	Bonart further teaches, the method of claim 8 , wherein the measurement impedance element comprises a resistor or a capacitor. (Fig. 4B: conductive path 403 forms a resistance R, while the oxide 404 forms a capacitance C.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by replacing the impedance element taught by Kerber in view of Bonart with the impedance element taught by Bonart to achieve the predictable result of detecting a leakage current in advance before a normal device operation. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 11, Kerber in view of Bonart teaches the limitations of claim 8, which this claim depends on.
	Bonart further teaches, the method of claim 8 , wherein the diagnostic operating mode is performed during a product test (Fig. 4A. Col. 7. Ln. 20: breakdown may occur during a testing cycle), when starting up a system comprising the transformer and/or repeatedly over a service life of the transformer. (Fig. 4A. Col. 9. Ln. 54-56: Preferably, a test time t or time of a testing process should be great compared to the time constant τ so that the isolation formed by the oxide 404 breaks down; Examiner interpretation: breakdown of the oxide 404 is tested during transformer operation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by combining the diagnostic circuit taught by Kerber in view of Bonart with the diagnostic circuit taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 12, Kerber in view of Bonart teaches the limitations of claim 8, which this claim depends on.
	Kerber further teaches, the method of claim 8, furthermore comprising transmitting signals via the transformer in the normal operating mode. (Fig. 6, ¶ 0026: conductive lead 310 may provide electrical communication with the outside world.)

	Regarding Claim 13, Kerber in view of Bonart teaches the limitations of claim 8, which this claim depends on.
	Bonart further teaches, the method of claim 8 , the method further comprising applying a test voltage (Fig. 4A. high voltage test) via the transformer in the diagnostic operating mode. (Fig. 4A. Col. 9. Ln. 59 - 61: the oxide layer may break through and a high resistance connection path may be formed or activated during a high voltage test.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by combining the diagnostic circuit taught by Kerber in view of Bonart with the diagnostic circuit taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 14, Kerber in view of Bonart teaches the limitations of claim 13, which this claim depends on.
	Bonart further teaches, the method of claim 13, wherein the test voltage is greater than or equal to a maximum voltage occurring during operation of the circuit. (Fig. 4A. Col. 9. Ln. 64-66: The breakthrough voltage depends on the thickness of the oxide layer and may be — in the range of 6 V to 12 V; Fig. 4A. Col. 10. Ln. 1-3: during an electrical test during which a voltage of 18 V is applied and thus a leakage current can be detected; Examiner interpretation: the test voltage of 18 V is greater than the oxide breakdown voltage range of 6 V to 12 V.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by combining the diagnostic circuit taught by Kerber in view of Bonart with the diagnostic circuit taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

6.	Claim(s) 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kerber et al (US 2013/0075861 A1) (herein after Kerber) as applied to claims 1, 4 – 8, 10 – 14 above, and further in view of Bonart et al (US 9,698,107 B2) (herein after Bonart) and further in view of Dishongh et al (6,094,144) (herein after Dishongh)

Regarding Claim 2, Kerber in view of Bonart teaches the limitations of claim 1, which this claim depends on.
 	Kerber in view of Bonart fail to teach, the circuit of claim 1, wherein the diagnostic circuit comprises a switch between the guard ring and the ground potential and is configured so as to close the switch in the normal operating mode and to open the switch in the diagnostic operating mode.
In analogous art, Dishongh teaches, the circuit of claim 1, wherein the diagnostic circuit comprises a switch (Fig. 7: FET 208) between the guard ring and the ground potential (Fig. 7. Col. 5. Ln. 9 - 13; Examiner interpretation: FET 208 is connected between first position 204 and voltage supply node 206) and is configured so as to close the switch in the normal operating mode (Fig. 7. Col. 5. Ln. 9 - 13; Examiner interpretation: FET 208 is always ON to connect the guard ring while the circuit operates normally) and to open the switch in the diagnostic operating mode. (Fig. 7. Col. 5. Ln. 9 – 13 switches FET 208 between its on and off states; Examiner interpretation: FET 208 is switched off if it is predetermined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by coupling the measurement impedance element taught by Kerber in view of Bonart in parallel with the switch taught by Dishongh to achieve the predictable result of detecting potential break in a guard ring and issuing an early warning [Dishongh: Col. 7, Ln. 40 - 46.]

	Regarding Claim 9, Kerber in view of Bonart teaches the limitations of claim 8, which this claim depends on.
	Kerber in view of Bonart fail to teach, the method of claim 8, the method further comprising: closing a switch between the guard ring and the ground potential in the normal operating mode, and opening the switch in the diagnostic operating mode.
	In analogous art, Dishongh teaches, the method of claim 8, the method further comprising: closing a switch (Fig. 7: FET 208) between the guard ring and the ground potential  (Fig. 7. Col. 5. Ln. 9 - 13; Examiner interpretation: FET 208 is connected between first position 204 and voltage supply node 206) in the normal operating mode (Fig. 7. Col. 5. Ln. 9 - 13; Examiner interpretation: FET 208 is always ON to connect the guard ring while the circuit operates normally), and opening the switch in the diagnostic operating mode. (Fig. 7. Col. 5. Ln. 9 – 13 switches FET 208 between its on and off states; Examiner interpretation: FET 208 is switched off if it is predetermined.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by coupling the measurement impedance element taught by Kerber in view of Bonart in parallel with the switch taught by Dishongh to achieve the predictable result of detecting potential break in a guard ring and issuing an early warning [Dishongh: Col. 7, Ln. 40 - 46.]

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kerber et al (US 2013/0075861 A1) (herein after Kerber) as applied to claims 1, 4 – 8, 10 – 14 above, and further in view of Bonart et al (US 9,698,107 B2) (herein after Bonart) as applied to claims 2 and 9 and further in view of Galvano et al (US 2009/0154035 A1) (herein after Galvano).

Regarding Claim 3, Kerber in view of Bonart teaches the limitations of claim 1, which this claim depends on.
	Kerber in view of Bonart fail to teach, the circuit of claim 1, further comprising a series circuit consisting of a resistor and a capacitor in parallel with the switch, wherein a node between the resistor and the capacitor is connected to a control input of the switch.
	In analogous art, Galvano teaches, the circuit of claim 1, further comprising a series circuit (Fig. 4: ESD protection circuit 110) consisting of a resistor (Fig. 4: resistive element RG) and a capacitor (Fig. 4: capacitive element CG) in parallel with the switch (Fig. 4, ¶ 0025: capacitive element CG being connected between the first load terminal and the gate terminal — a resistive element RG being connected between the second load terminal and the gate terminal), wherein a node between the resistor and the capacitor is connected to a control input of the switch. (Fig. 4, ¶ 0025: capacitive element CG being connected between the first load terminal and the gate terminal — a resistive element RG being connected between the second load terminal and the gate terminal.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by connecting the impedance element taught by Kerber in view of Bonart in parallel with the switch taught by Galvano to achieve the predictable result of detecting a leakage current using an improved circuit that can protect against a leakage current in a fast-switching circuit.  [Galvano: ¶ 0005: ¶ 0019.]

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyvonen et al (US 2013/0308234 A1) teaches, and  a diagnostic circuit (Fig. 5) that is configured so as to ground the guard ring to a ground potential in a normal operating mode and to tap off a measurement voltage or a measurement current at a measurement impedance element between the guard ring and the ground potential in a diagnostic operating mode in order to detect a leakage current. (Fig. 5, ¶ 0048: (DC) leakage current through the detector 500.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868